DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020, 04/01/2021 and 01/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 21 and 31 are objected to because of the following informalities:
Regarding claim 21, in lines 4-5, “the first BWPs” should be “first BWPs”.
Regarding claim 31, in lines 4-5, “the first BWPs” should be “first BWPs”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a processor, configured to determine a first bandwidth part … a transmitter, configured to 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the second BWP" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlman et al. (US 2021/0036836) in view of Shi et al. (US 2021/0045122).
	Regarding Claim 21, Dahlman teaches a method, comprising:
configuring, by a first communications device, a first bandwidth part (BWP) for each second communications device in a second communications device group ([0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics), wherein the second communications device group comprises a plurality of second communications devices ([0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics); and
sending, by the first communications device, configuration information of the first BWP to each second communications device in the second communications device group ([0013] the first bandwidth part may be a default bandwidth part or initial bandwidth part. An initial bandwidth part may be a bandwidth part indicated by, and/or based on, and/or related to, initial random access, e.g. before RRC connected mode has been achieved. An initial bandwidth part may be indicated with system information, e.g. a SS block, or be predefined. A default bandwidth part may be configured with control signaling, 
	However, Dahlman does not teach the first BWPs of all the second communications devices in the second communications device group are a same BWP.
	In an analogous art, Shi teaches the first BWPs of all the second communications devices in the second communications device group are a same BWP ([0137] when BWPs of all the UEs in the group of UEs are completely the same, the frequency domain region configured at this time is the BWP or a subset thereof).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shi’s method with Dahlman’s method so that the frequency domain region of the configured punctured area can match with BWP of a group of UEs, thereby avoiding useless large-range frequency domain indication and improving system efficiency (Shi [0140]).

Regarding Claim 22, the combination of Dahlman and Shi, specifically Dahlman teaches sending, by the first communications device, control signaling to all the second communications devices in the second communications device group ([0013] A default bandwidth part may be configured with control signaling, e.g. with a RRC configuration; [0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics), wherein the control signaling indicates to activate the first BWP ([0004] The user equipment is 

Regarding Claim 23, the combination of Dahlman and Shi, specifically Dahlman teaches configuring, by the first communications device, a second BWP for one or more second communications devices in the second communications device group ([0004] The user equipment is configured with a set of bandwidth parts, the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts. The set of bandwidth parts comprises a first bandwidth part and a second bandwidth part, the first bandwidth part of the set being associated to a first set of characteristics, the second bandwidth part of the set being associated to a second set of characteristics); and sending, by the first communications device, configuration information of the second BWP to the one or more second communications devices in the second communications device group ([0004] The user equipment is configured with a set of bandwidth parts, the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts. The set of bandwidth parts comprises a first bandwidth part and a second bandwidth part, the first bandwidth part of the set being associated to a first set of characteristics, the second bandwidth part of the set being associated to a second set of characteristics).

 the control signaling may comprise a bit field indicating a resource allocation, in particular a frequency resource allocation. In particular, the bit field may be mapped to a resource structure according to the first bandwidth part. … A unit size may be configurable, e.g. with a configuration of a bandwidth part. It may be considered that the resource allocation pertains to signaling to be received by the user equipment. … communicating based on the control signaling may comprise transmitting on resources indicated by the bit field, e.g. on physical channel and/or a control channel or data channel, and/or a shared or dedicated channel, e.g. PUSCH or PUCCH or PSSCH or PSCCH; [0066] A sidelink may be implemented in the context of V2x communication), and configuring, from resources of the second BWP, one or more second V2X communication resource pools ([0015] the control signaling may comprise a bit field indicating a resource allocation, in particular a frequency resource allocation. In particular, the bit field may be mapped to a resource structure according to the first bandwidth part. … A unit size may be configurable, e.g. with a configuration of a bandwidth part. It may be considered that the resource allocation pertains to signaling to be received by the user equipment. … communicating based on the control signaling may comprise transmitting on resources indicated by the bit field, e.g. on physical channel and/or a control channel or data channel, and/or a shared or dedicated channel, e.g. PUSCH or PUCCH or PSSCH or PSCCH; [0066] A sidelink may be implemented in the context of V2x communication), and wherein the  the control signaling may comprise a bit field indicating a resource allocation, in particular a frequency resource allocation. In particular, the bit field may be mapped to a resource structure according to the first bandwidth part. … A unit size may be configurable, e.g. with a configuration of a bandwidth part. It may be considered that the resource allocation pertains to signaling to be received by the user equipment).

Regarding Claim 25, the combination of Dahlman and Shi, specifically Dahlman teaches configuring, by the first communications device from resources of the first BWP, one or more vehicle-to-everything (V2X) communication resource pools ([0015] the control signaling may comprise a bit field indicating a resource allocation, in particular a frequency resource allocation. In particular, the bit field may be mapped to a resource structure according to the first bandwidth part. … A unit size may be configurable, e.g. with a configuration of a bandwidth part. It may be considered that the resource allocation pertains to signaling to be received by the user equipment. … communicating based on the control signaling may comprise transmitting on resources indicated by the bit field, e.g. on physical channel and/or a control channel or data channel, and/or a shared or dedicated channel, e.g. PUSCH or PUCCH or PSSCH or PSCCH; [0066] A sidelink may be implemented in the context of V2x communication), wherein the configuration information of the first BWP that is sent by the first communications device to each second communications device in the second communications device group comprises information about the one or more V2X communication resource pools ([0015] the control signaling may comprise a bit field indicating a resource allocation, in A unit size may be configurable, e.g. with a configuration of a bandwidth part. It may be considered that the resource allocation pertains to signaling to be received by the user equipment).

Regarding Claim 26, Dahlman teaches a method, comprising:
receiving, by a second communications device, configuration information of a first bandwidth part (BWP) ([0013] the first bandwidth part may be a default bandwidth part or initial bandwidth part. An initial bandwidth part may be a bandwidth part indicated by, and/or based on, and/or related to, initial random access, e.g. before RRC connected mode has been achieved. An initial bandwidth part may be indicated with system information, e.g. a SS block, or be predefined. A default bandwidth part may be configured with control signaling, e.g. with a RRC configuration; [0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics), wherein the second communications device is included in a second communications device group ([0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics), the second communications device group comprises a plurality of second communications devices ([0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics), 
	However, Dahlman does not teach first BWPs of all the second communications devices in the second communications device group are a same BWP.
	In an analogous art, Shi teaches first BWPs of all the second communications devices in the second communications device group are a same BWP ([0137] when BWPs of all the UEs in the group of UEs are completely the same, the frequency domain region configured at this time is the BWP or a subset thereof).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shi’s method with Dahlman’s method so that the frequency domain region of the configured punctured area can match with BWP of a group of UEs, thereby avoiding useless large-range frequency domain indication and improving system efficiency (Shi [0140]).

Regarding Claim 27, the combination of Dahlman and Shi, specifically Dahlman teaches receiving, by the second communications device, control signaling sent by a first communications device ([0013] A default bandwidth part may be configured with control signaling, e.g. with a RRC configuration; [0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics); and activating, by the second communications device, the first BWP in response to receiving the control signaling ([0004] The user equipment is configured with a set of bandwidth parts, the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth 

Regarding Claim 28, the combination of Dahlman and Shi, specifically Dahlman teaches receiving, by the second communications device, configuration information of a second BWP ([0004] The user equipment is configured with a set of bandwidth parts, the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts. The set of bandwidth parts comprises a first bandwidth part and a second bandwidth part, the first bandwidth part of the set being associated to a first set of characteristics, the second bandwidth part of the set being associated to a second set of characteristics), wherein the configuration information of the second BWP is configured by a first communications device for one or more second communications devices in the second communications device group ([0004] The user equipment is configured with a set of bandwidth parts, the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts. The set of bandwidth parts comprises a first bandwidth part and a second bandwidth part, the first bandwidth part of the set being associated to a first set of characteristics, the second bandwidth part of the set being associated to a second set of characteristics).

 the control signaling may comprise a bit field indicating a resource allocation, in particular a frequency resource allocation. In particular, the bit field may be mapped to a resource structure according to the first bandwidth part. … A unit size may be configurable, e.g. with a configuration of a bandwidth part. It may be considered that the resource allocation pertains to signaling to be received by the user equipment. … communicating based on the control signaling may comprise transmitting on resources indicated by the bit field, e.g. on physical channel and/or a control channel or data channel, and/or a shared or dedicated channel, e.g. PUSCH or PUCCH or PSSCH or PSCCH; [0066] A sidelink may be implemented in the context of V2x communication).

Regarding Claim 30, the combination of Dahlman and Shi, specifically Dahlman teaches wherein the configuration information of the first BWP comprises: information about one or more vehicle-to-everything (V2X) communication resource pools configured by a first communications device from resources of the first BWP ([0015] the control signaling may comprise a bit field indicating a resource allocation, in particular a frequency resource allocation. In particular, the bit field may be mapped to a resource structure according to the first bandwidth part. … A unit size may be configurable, e.g. with a configuration of a bandwidth part. It may be considered that the resource allocation pertains to signaling to be received by the user equipment. … communicating based on the control signaling may comprise transmitting on resources indicated by the PSSCH or PSCCH; [0066] A sidelink may be implemented in the context of V2x communication).

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 21.
Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 22.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 24.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 23.
Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 25.
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 26.

Regarding Claim 37, the combination of Dahlman and Shi, specifically Dahlman teaches receiving, using the receiver, control signaling ([0013] A default bandwidth part may be configured with control signaling, e.g. with a RRC configuration; [0024] it may be considered that a network node configures, and/or is adapted to configure, a plurality of UEs with the common search space and/or the first bandwidth part, and/or with a first bandwidth part having the first set of characteristics); and in response to receiving the control signaling, activating the first BWP indicated by the configuration information of 

Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 28.
Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in claim 29.
Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baldemair et al. (US 2020/0404686) teaches method of resource mapping based on bandwidth part.
Baghel et al. (US 2019/0268918) teaches mechanisms for sidelink resource scheduling.
Ly et al. (US 2019/0222290) teaches operation method for bandwidth part switching.

Seo et al. (US 2021/0068153) teaches method for controlling signal transmission of terminal supporting plurality of carriers.
Yi et al. (US 2020/0288482) teaches method for grouping UEs based on bandwidth part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/YU-WEN CHANG/Examiner, Art Unit 2413